The Supreme Court affirmed the decree of the Common Pleas on February 18th, 1884, in the following opinion,
Per Curiam:
The affidavit was too vague and uncertain to justify the Court in disturbing the judgment. -The nature and character of the facts must be averred with reasonable precision to enable the Court to say, if proved, they entitle the party *412making the affidavit to equitable relief. In this case it was not done, and the Court committed no error in refusing to grant the rule.
Decree affirmed and appeal dismissed at the costs of the appellants.